This proceeding was transferred to this court by Justice Russell by order dated December 22, 1944. The charges against the petitioner are that he violated paragraph (e) of subdivision 2 of section 1264 of the Education Law in that, on April 3, 1943, and on April 9, 1943, he unlawfully, knowingly and willfully undertook, engaged and agreed to perform a criminal abortion. Hearings were had before a subcommittee of the Medical Grievance Committee. The first meeting of that subcommittee was held June 2, 1943/ At that meeting the petitioner’s then attorney, R. L. Cherurg, requested that before answer was made an independent investigation be ordered by the subcommittee. The subcommittee acquiesced in the request. The matter was referred to the Attorney-*892General’s office and Thomas J. Corrigan was placed in charge. Conferences were held on June 8 and June 16, 1943. The petitioner and his attorney were present and a stenographic record was made. At a further hearing September 29, 1943, the Corrigan report was received and the subcommittee decided to proceed with the charges. Motion was then made that the subcommittee disqualify itself. This request was granted and a new subcommittee was named. At a meeting of the new subcommittee on November 4, 1943, another motion was made that that subcommittee disqualify itself, upon the ground that two of the members had heard and reported upon charges against the petitioner for a similar prior violation. This was denied. Hearings proceeded. A large amount of testimony was taken. The investigation by Corrigan was made a part of the testimony. The subcommittee recommended revocation of petitioner’s license. The full Medical Grievance Committee recommended revocation. The Board of Regents rendered a decision revoking petitioner’s license to practice medicine. There is ample evidence to sustain the determination of the Board of Regents. Decision confirmed, with $50 costs and disbursements. All concur, except Hill, P. J., who dissents. [See post, p. 913.]